DETAILED ACTION
This detailed action is in response to the amendments and arguments filed on July 5, 2022, and any subsequent filings.
Claims 1-11 stand rejected.  Claims 2 and 3 have been canceled.  Claims 1 and 4-11 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 5, 2022 has been entered. 
Response to Arguments
Claim Objections
Claim 3 has been canceled and the objection withdrawn.
Claim Rejections - 35 USC § 112
Claim 11
Applicants' arguments filed July 5, 2022 have been fully considered but they are not persuasive.
As to Applicants' argument that a person of ordinary skill in the art would understand the meaning of the term "redox filter" based upon U.S. Publications 2007/0158262 and 2010/0012590 (Remarks, Page 4 / Paragraph 5 ("Pg/Pr")), the first publication notes that it is directed towards a "unique" redox filter media (Pr9), the second publication addresses a capability not a definition using a redox filter media different from the first publication (Pr18), and Applicants' specification does not define the meaning of a redox filter such that the term remains indefinite.
Claims 7 and 8
Applicants' arguments filed July 5, 2022 have been fully considered but they are not persuasive.
As to Applicants' arguments that the terms "automatic," "semi-automatic," and "manual" are known with respect to regeneration based on a particular patent (Remarks, Pg4/Pr6-Pg5/Pr1), Applicants do not cite to any particular portion of the patent to support the assertion yet argument cannot supplant evidence (MPEP 2145(I)). Further, the patent is directed towards water softening while amended Claim 8 is directed towards regeneration of the entire device not just water softening and the specification as filed does not define "automatic," "semi-automatic," and "manual" for each of the separate modules that comprise the device.
Claim Rejections - 35 USC § 102
Applicants' arguments (Remarks, Pg5/Pr2-3), filed July 5, 2022, with respect to the rejections of amended Claims 1, 2, and 10-12 under 35 USC 102(a)(1) have been fully considered and are persuasive. However, upon further consideration, rejections are made in view of Applicants' amendments.
Claim Rejections - 35 USC § 103
Claims 3-5 and 6-9
Applicants' arguments filed July 5, 2022 have been fully considered but they are not persuasive.
As to Applicants' argument that the claims are allowable for their dependence on amended Claim 1 (Remarks, Pg5/Pr4-7), the arguments are not persuasive for the reasons detailed in the rejections below.
Response to Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claim recites regenerating the entire device including each of the modules yet the specification as filed indicates not all modules may be regenerated (Pr37) .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a device for the purification of drinking water yet nothing in the claim recites purifying the any type of water.
Claim 1 recite either a chelating gel or the chelating and bactericidal gel. The claims also recites the chelating gel module connected in series to other modules. The claim further a Markush group indicating modules may be connected in series and the group members recite either the chelating gel or the chelating and bactericidal gel. The claim does not recites selecting either the chelating gel or the chelating and bactericidal gel rendering the claim indefinite.
The terms "automatic," and "semi-automatic," and "manual" in Claim 8 are not defined by the claim, the specification does not provide definitions, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The limitation "redox filter " in Claim 11 is not defined by the claim, the specification does not provide a definition, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claims not specifically mentioned contain the same indefinite limitations of the claims identified above from which they depend and thus are also rejected as indefinite.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, and 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Weiss, U.K. Publication No. GB 2527128 (hereinafter "Weiss") in view of Kelada, U.S. Patent No. 6,080,313 (hereinafter "Kelada").
Applicants' claims are directed towards a device.
Regarding Claims 1, 4, and 6-11, Weiss discloses a device for multi-stage, modular purification of drinking water, the device comprising a particle filter module (Pg16/L29-31); and a chelating gel module for removal of heavy metals or a chelating and bactericidal module gel for removal of heavy metals and bacteria (Pg7/L1-5,17-19, Pg8/L15-17, Pg10/L4-10,31-32, Pg14/L22-23,35-36), wherein the chelating gel module is connected in series to other modules (Pg8/L15-17, Pg14/L35-36, Pg15/L28-Pg16/L3, Pg16/L29-31; see also 112(b) analysis), wherein the following modules are connected in series: the particle filter (Pg16/L29-31), a water softener (Pg14/L28-31), the chelating gel (Pg7/L1-5,17-19, Pg8/L15-17, Pg10/L4-10,31-32; see also 112(b) analysis), and ultrafiltration (UF) membrane (Pg16/L5-6).
Weiss does not disclose an active carbon, a reverse osmosis (RO) membrane, or the chelating and bactericidal gel.
Kelada also relates to a device for the serial filtration of drinking water and discloses an active carbon (C4/L17-19,30-37), a reverse osmosis (RO) membrane (C4/L38-41), and a chelating and bactericidal gel (C16/L2-6 (note resin removing bacteria)).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine the modular device disclosed by Weiss with the modules disclosed by Kelada because, according to Kelada, the different modules allow "for the production of high purity water from raw water supplies in an economical and efficient fashion" (C4/L35-37).
Additional Disclosures Included: Claim 4: wherein the device can be connected directly to a tap water system (Kelada, C4/L4-9) and operated with pipeline pressure when no RO module is used (note intended use impart patentability to device claim ("apparatus claims cover what a device is, not what a device does."  Hewlett-Packard Co. v. Bausch & Lomb, Inc., 909 F.2d 1464, 1468 (Fed. Cir. 1990))). Claim 6: wherein the modules can be replaced or regenerated independently of each other (Kelada, C3/L36-39, C4/L22-25, C15/L32-33, C16/L23-26). Claim 7: wherein the water softening module is capable of regeneration of the water softening properties of the module (Kelada, C13/L15-17). Claim 8: wherein the device comprises a pH sensor, a conductivity sensor, a UV sensor, or sensors for determination of bacteria concentration (Kelada, C12/L22-24) and is capable of automatic or semi-automatic regeneration (Kelada, C13/L15-17; see also 112(b) analysis). Claim 9: where the sensors issue a warning when defined limits are exceeded or undershot (Kelada, C12/L12-16 (note use of indicate lamps)). Claim 10: wherein the device comprises additional elements (Weiss, Pg14/L33-36 (note tank constitutes additional element)). Claim 11: wherein the additional elements are selected from a water tank, a water heating system, a (UV) disinfection system, a redox filter, a CO2 dosing unit, or a chlorination unit (Weiss, Pg14/L33-36 (note tank constitutes additional element)).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Weiss, U.K. Publication No. GB 2527128 (hereinafter "Weiss") in view of Kelada, U.S. Patent No. 6,080,313 (hereinafter "Kelada") as applied to Claim 1 above, and further in view of  Husain, et al., U.S. Publication No. 2004/0129637 (hereinafter "Husain").
Applicants' claim is directed towards a device.
The combination of Weiss and Kelada discloses a device according to Claim 1 except wherein the device is additionally equipped with a pump when an RO module is used.
Husain also relates to a device for the serial filtration of water and discloses wherein the device is additionally equipped with a pump when an RO module is used (Fig. 12, item 330, Paragraph 17 (hereinafter "Pr"), Pr66).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine the modular device disclosed by Weiss with the pump used with an RO module as disclosed by Husain because, according to Husain, the pump provides any need additional pressure not provided by the feed water supply (Pr17).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK ORME whose telephone number is (408)918-7585. The examiner can normally be reached Monday - Thursday, 7:30 am - 6:00 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK ORME/Primary Examiner, Art Unit 1779